Citation Nr: 1745392	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder, not otherwise specified (also claimed as depression and anxiety and posttraumatic stress disorder [PTSD]).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, including combat service in the Republic of Vietnam from January 1968 to December 1968.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a November 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The November 2012 rating decision granted the Veteran service connection for a mood disorder, not otherwise specified, and assigned a 30 percent disability rating effective February 10, 2012.  The May 2014 rating decision denied the Veteran's claim for TDIU.

In July 2015, the Board remanded these matters for further development.  As that development is now complete, they return to the Board for appellate review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's service-connected psychiatric disabilities have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, decreased interest, sleep disturbance, difficulty concentrating, low self-worth, and anxiety.

2. The Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for major depressive disorder with anxious distress, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2016).

2. The criteria for entitlement to a TDIU, to include an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided the Veteran with a notice letter for his initial rating claim in August 2013.  The Veteran was provided notice on his TDIU claim in the May 2014 Supplemental Statement of the Case (SSOC).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in November 2012 and May 2016. 

The VA examinations addressed the current nature and severity of the Veteran's service-connected mood disorder.  Given that the pertinent medical history was noted by the examiner, the VA examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  For these reasons, the Board finds that the VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.  

As mentioned above, the Board remanded these matters in July 2015 and directed the RO to seek to obtain the Veteran's VA mental health treatment records from the VA Medical Center in Los Angeles, California from 1972 to 1987 and from the VA Medical Center in Denver, Colorado from August 2013 to present.  The Board also directed the RO to seek to obtain the Veteran's private medical records from Kaiser Permanente (KP) and his medical and adjudication records from the Social Security Administration (SSA).  The Board also directed the RO to obtain the Veteran's employment history.  The VA Medical Center in Los Angeles, California provided the Veteran's records from 1972 to 1987 that correspond to his residence in that area.  SSA reported that no medical records were available; moreover, SSA also reported that the Veteran was receiving retirement not disability benefits.   The Board finds that the RO has substantially complied with the July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that the Veteran's psychiatric disability is evaluated under Diagnostic Code 9435 which is rated according to the General Rating Formula for Mental Disorders. 

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130 (2016).

Turning to the evidence of record, the Veteran's private medical records from Kaiser Permanente show that he was diagnosed and treated for anxiety in November 2005, and for depression (major recurrent, chronic) in May 2006.  The private medical records show that the Veteran continued to receive treatment (medication) from KP for these conditions through February 2011.

The Veteran's February 2, 2012 VA treatment records from the VA Medical Center in Denver, Colorado show that he reported intrusive and distressing memories of 4-5 experiences from his combat service in Vietnam.  The Veteran reported that during his combat service in Vietnam, he was involved in firefights with the enemy and was attacked by mortar and rocket fire.  He also reported going on search and destroy missions and having to recover and bag dead bodies of fellow soldiers.  He reported that he saw civilians and soldiers wounded and killed.  He reported guilt from seeing his sergeant wounded and eventually dying after his M-16 rifle jammed and he could not return fire.  

The Veteran also reported being sad and unhappy and more depressed the last 15 years.  The Veteran reported that he had taken medication and sought treatment for his mental health through Kaiser Permanente (KP).  The VA medical provider nurse practitioner noted that the Veteran endorsed avoidance and arousal symptoms, associated sadness, hopelessness, feelings of worthlessness, low motivation, and sleep disturbance.  The Veteran denied any history of psychosis, alcohol or drug abuse, and no suicidal or homicidal ideation.  The VA medical provider diagnosed the Veteran with major depression, recurrent, moderate in partial remission, and ruled out PTSD.  In a subsequent February 24, 2012 VA treatment record, a VA medical doctor diagnosed the Veteran with PTSD.

An April 2012 VA treatment record shows that the Veteran reported depressive symptoms of feeling down, passive thoughts of not being here, ambivalence, isolation, and withdrawal.  The Veteran also reported PTSD related symptoms of nightmares, intrusive thoughts and memories of combat, difficulty sleeping, anxiety, and dissociation.  He denied suicidal and homicidal ideation and audio and visual hallucinations.  His GAF score was 55, suggesting moderate occupational and social impairment.  The VA medical provider diagnosed him with PTSD, depression, deferred.

Two separate May 2012 VA treatment records show that the Veteran reported symptoms of hypervigilance, difficulty sleeping, exaggerated startle response, and down moods.  He denied suicidal and homicidal ideation and audio and visual hallucinations and endorsed no evidence of psychosis or mania.  The VA medical providers both noted his diagnosis as PTSD.

The November 2012 VA examination report shows that the Veteran reported symptoms of intermittent depression.  He reported decreased self-esteem, guilt, but he denied active homicidal or suicidal ideation or grossly inappropriate behavior.  He also denied overt psychotic symptoms, auditory or visual hallucinations, or other Schneiderian symptoms of paranoia.  He did report being especially mistrustful and suspicious at times of others on jobs.  He also reported chronic anxiety and occasional panic attacks.  He reported having obsessive-compulsive traits and intermittent intrusive memories of combat.  He did not report persistent hyperarousal, re-experiencing, avoidance, detachment, or numbing.  He did report being distracted at times.

Upon examination, the VA examiner noted that the Veteran appeared slightly anxious, friendly, and cooperative.  The VA examiner also noted that the Veteran's speech was articulate and his thought processes logical and goal oriented.  On the St. Louis University Mental Status Examination, the Veteran scored 27 out of 30, showing only minor deficit of working memory.  His orientation skills, math skills, other memory skills, attention and concentration, visual motor, visuospatial skills, organizational and planning skills, language and comprehension skills were grossly intact.  

The VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD and diagnosed him with mood disorder, not otherwise specified (NOS).  The VA examiner further opined that the Veteran's occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. 

The Board has also considered the Veteran's 2013 buddy statements from his mother, cousins, military comrades, and neighbors.  These statements consistently show the Veteran's experiencing symptoms of anger, anxiety, frustration, depression, irritability, inability to stay focused, inability to cope, sadness, isolation, and employment instability.  The Board also considered the Veteran's comprehensive report of his employment history that showed numerous jobs of relatively short duration through 1992, many reported by the Veteran as ending by termination.  However, during the period of the appeal through September 2011, the Veteran was employed full time as a food server in several hotels.  He resigned from the most recent position at age 65, reporting to clinicians that he did so because of fatigue from an on-going cancer disorder.  

A July 2013 VA treatment record from the VA Medical Center in Denver, Colorado shows that the Veteran reported struggling with his cancer diagnosis and fatigue.  He also reported sadness and depression as a result of his cancer diagnosis, work problems, and his mother and step-father's health issues.

A September 2015 VA treatment record shows that the Veteran reported depression and PTSD symptoms of isolation, withdrawal, nightmares, intrusive thoughts, sleep disturbance, and anxiety.  

The May 2016 VA examination report shows that the Veteran reported symptoms of separation anxiety, loss of interest, mistrust, isolation, intrusive thoughts, avoidance, and nightmares.  Upon examination, the Veteran completed a PHQ-9 test which was consistent with severe depression.  The VA examiner noted his decreased interest, feeling tired, low self-worth, difficulty concentrating, and being fidgety nearly every day.  The Veteran denied panic attacks, homicidal or suicidal ideation, obsessions or compulsions, or auditory or visual hallucinations.  

The VA examiner diagnosed the Veteran with major depressive disorder with anxious distress.  The VA examiner opined that this is a continuation of the Veteran's previous diagnosis of depressive disorder, not otherwise specified, and that it was changed to conform to DSM-5.  The VA examiner also opined that the Veteran did not meet the DSM-5 criteria for PTSD as he did not describe nightmares or memories of experiences that occurred in Vietnam.  The VA examiner explained that the Veteran's symptoms of depression and anxiety are subsumed under his current diagnosis but are not consistent with a PTSD diagnosis.  The VA examiner further explained that although VA treatment providers have diagnosed the Veteran with PTSD, typically, they do not complete a comprehensive evaluation for all criteria of the diagnosis.

The VA examiner noted that the Veteran did not evidence difficulty in establishing and maintaining effective work and social relationships, as he has neighbors with whom he has a friendship of over a decade.  The VA examiner also noted that the Veteran did not evidence flattened affect or disturbances of motivation and mood as he described going out to dinner on a weekly basis and enjoying listening to Dixieland jazz.  The VA examiner further noted that the Veteran's thought processes and communications were not impaired.

The VA examiner opined that the severity of the Veteran's depressive symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

Throughout the appellate period, the Veteran's mental health symptoms have consisted of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Furthermore, the Veteran's mental health symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, the Veteran's service-connected major depressive disorder symptoms have more nearly approximated the criteria for a rating of 30 percent disabling, but no higher, under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9435 (2016).

The evidence of record has not shown at any time during the appellate period that the Veteran's symptoms of major depressive disorder have manifested in severity, duration, or frequency to warrant the higher ratings under the general rating formula.  Specifically, the evidence of record does not show that the Veteran's major depressive disorder has manifested in occupational and social impairment with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Thus, the Veteran's major depressive disorder symptoms do not more nearly approximate the criteria for a 50 percent rating under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9435 (2016).

Similarly, the evidence of record does not show at any time during the appellate period that the severity, duration, and frequency of the Veteran's major depressive disorder has manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Thus, the Veteran's major depressive disorder symptoms do not more nearly approximate the criteria for a 70 percent rating under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9435 (2016).

Lastly, the evidence of record does not show at any time during the appellate period that the severity, duration, and frequency of the Veteran's major depressive disorder has manifested in total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Thus, the Veteran's major depressive disorder symptoms do not more nearly approximate the criteria for a 100 percent rating under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9435 (2016).

In sum, the preponderance of the evidence weighs against the Veteran's claim for a rating higher than 30 percent disabling for his service-connected major depressive disorder.  The benefit-of-the-doubt rule does not apply.  

TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment. Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a) (2016). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a) (2016).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

Turning now to the evidence of record, the Veteran has been granted service connection for a mood disorder as 30 percent disabling.  The Veteran has no other service-connected disabilities.  Thus, the Veteran does not met schedular criteria for consideration of TDIU.  38 C.F.R. § 4.16 (a) (2016).

A Veteran may be awarded TDIU benefits on an extraschedular basis if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran reported, in his December 2013 VA 9 Appeal, that he has had over 30 jobs since service, of which he has been fired from 13.  He also stated that he is unemployable as determined by the SSA.  In his March 2014 statement, the Veteran reported that his PTSD/mood disorder prevents him from working.  Similarly, in his May 2014 statement, the Veteran contends that he is unemployable due to his PTSD.  On his August 2015 VA 21-4192, the Veteran reported that he resigned in September 2011 as a guest service, telephone operator from the Renaissance Hotel in Denver, Colorado.  In a statement, the Veteran provided his post-service civilian employment history from 1970 to 2011.  

In his May 2016 VA examination, the Veteran reported that post-service, he worked various jobs in Colorado and California.  After discharge from Fort Carson, Colorado in April 1970, the Veteran reported that he worked in Denver, Colorado until 1973 and that he had 7 jobs and was fired from 3.  He reported that he worked in restaurants [REDACTED]), [REDACTED], and [REDACTED].  He also reported attending junior college for two years and quitting due to lack of money to continue.

He reported that from April 1973 to October 1987, he worked in California where he had 15 jobs and was fired from 8 of them.  He reported that he had difficulty focusing and remaining employed because he was distracted and preoccupied from his PTSD.  He reported that his longest job in California was for 4 years and 9 months.  

The Veteran reported that he returned to Denver, Colorado in 1988 and worked ten jobs and was fired from two during the period of 1988-2011.  The Veteran reported working in different departments at five different hotels (same hotel, different management) from 1994- 2011.  He reported working for the same hotel as a concierge for 17 1/2 years, which was his last employer.  The Veteran reported that he resigned from his last employer due to fatigue, which he later learned may have been related to his bone cancer. 

The May 2016 VA examiner opined that the Veteran, from a psychiatric standpoint, retains the cognitive, emotional, and behavioral capacity to engage in at least simple tasks in a loosely supervised environment.  The VA examiner noted that the Veteran's fluctuations in mood dictate that he would perform best in a position where there is low stress, some flexibility in his ability to take breaks, shift working hours when necessary, and take leave.  The VA examiner further noted that the Veteran's irritability would suggest that he would work best in an environment where he could perform tasks by himself or with very few people.  The VA examiner opined that the Veteran is capable of performing routine tasks, with few opportunities for novel tasks, in a structured environment.  The VA examiner further noted that per the Veteran's work history, he was a punctual employee and that he got along with others (customers, co-workers, and supervisors).  The VA examiner also opined that given his self-report of increasing isolation and withdrawal, the Veteran would likely fair better in an environment where he was allowed to perform tasks alone or with very few people.

The Board has also considered the Veteran's buddy statements from his mother, cousins, military comrades, and neighbors, referenced above.  While supportive of the Veteran, these statements addressed what the Veteran told them, not what they personally witnessed regarding his employment difficulties.  The closest statement regarding the Veteran's employment came from his former military comrade, G.H., who helped the Veteran get a job a jewelry store, which according to G.H., did not last long.  G.H. did not provide any reasons for why the Veteran was not able to keep that job or any other job.

While the evidence shows a pattern of the Veteran's post-service employment instability through approximately 1992, it does not show that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected mood disorder or major depressive disorder during the period of the appeal.  The evidence shows that the Veteran worked in the hotel industry and with his last employer for 17 1/2 years.  The evidence also shows that the Veteran resigned from his last job in 2011at age 65 due to fatigue, which he reported to be due to his non-service-connected bone cancer and not due to his service-connected mood disorder or major depressive disorder. 

The Board is unable to assign a TDIU rating in the first instance, and finds no evidence which supports referral of the claim to the RO for further development of consideration of TDIU on an extraschedular basis.  Thus, the Veteran's claim for TDIU must be denied. 


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected major depressive disorder, is denied. 

Entitlement to a TDIU, to include on an extraschedular basis, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


